Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Vershawn Marks appeals his 151-month sentence imposed following his guilty plea to distribution of a quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2012). On appeal, Marks challenges his career offender designation based on Johnson v. United States, — U.S. —, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), which declared the residual clause of the Armed Career Criminal Act unconstitutionally vague. Marks’ argument is foreclosed by the Supreme Court’s recent decision that the Sentencing Guidelines, including the career offender residual clause, “are not subject to a vagueness challenge under the Due Process Clause.” Beckles v. United States, — U.S. —, 137 S.Ct. 886, 892, 197 L.Ed.2d 145 (2017).
Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED